Citation Nr: 1216652	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  10-03 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an effective date earlier than March 7, 2008 for the grant of a 30 percent disability rating for service-connected bilateral pes planus.  

2.  Entitlement to a disability rating higher than 30 percent for service-connected bilateral pes planus.  

(The claim of whether a September 27, 2005, Board decision which denied an initial, compensable disability rating for service-connected bilateral pes planus should be revised or reversed on the basis of clear and unmistakable error is addressed in a separate decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 2001.  

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated in September 2008 and September 2009 (notification in November 2009) issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In August 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a hearing conducted at the Central Office in Washington, DC.  A transcript of the hearing is associated with the claims file.  

The issues of entitlement to service connection for disabilities involving the bilateral hip and bilateral knee have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See August 2011 Central Office hearing transcript.  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  In an October 2001 rating decision, the RO granted service connection for flat feet and assigned a noncompensable disability rating, effective July 1, 2001.  The Veteran appealed the disability rating assigned, and the Board denied an initial compensable evaluation in a September 2005 decision.  That decision is final.  

2.  The Veteran has not provided clear evidence that VA did not follow its regular mailing practices or that its practices were not regular with respect to the mailing of the September 27, 2005, Board decision.

3.  On March 7, 2008, the RO received an informal claim for entitlement to an increased rating for the Veteran's service-connected bilateral pes planus disability.  

4.  In a September 2009 rating decision, the RO granted a 30 percent disability rating for service-connected bilateral pes planus, effective March 7, 2008, the date of receipt of the Veteran's increased rating claim.  

5.  Evidence showing increased symptomatology which warrants a 30 percent rating for service-connected bilateral pes planus is not reflected in the evidentiary record until after March 7, 2008.  

6.  The competent and probative evidence of record demonstrates that the Veteran's service-connected bilateral pes planus is characterized by subjective complaints of pain, with flare-ups of increased pain and swelling after prolonged standing.  The objective evidence shows that the Veteran's feet are in a neutral varus position and that he has an apropulsive gait which reflects compensated abnormal pronation.  The Veteran is able to demonstrate dorsiflexion to five degrees and plantar flexion to 40 degrees, without pain.  There is no tenderness to the tendo Achilles but there is pain on palpation at the talar navicular joint, along the plantar fascia, and at the insertion of tibiales posterior.  The Veteran treats his bilateral pes planus disability with medication and orthotics, which provide relief.  


CONCLUSIONS OF LAW

1.  The September 2005 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2011); 38 U.S.C.A. §§ 20.302, 20.1100, 20.1104 (2011).

2.  Entitlement to an effective date earlier than March 7, 2008, for the award of a 30 percent disability rating for service-connected bilateral pes planus is not warranted.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400(o) (1-2) (2011).  

3.  The schedular criteria for a disability rating higher than 30 percent for service-connected bilateral pes planus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability;(3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, review of the record reveals that the RO sent the Veteran a letter in August 2009 that advised him of the evidence and information necessary to substantiate his increased rating claim, which included information regarding how disability ratings are assigned and the rating criteria used to evaluate his service-connected pes planus disability.  The letter did not advise the Veteran of his and VA's respective responsibilities in obtaining such evidence and information; nor did the letter advise him as to how effective dates are assigned.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit held that any error by VA in providing the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that once an error is identified as to any of the four notice elements the burden shifts to VA to demonstrate that the error was not prejudicial to the appellant.  

After considering the entire record in this proceeding, including all evidence and material of record, the Board finds the notice errors did not affect the essential fairness of the adjudication for the following reasons.  With respect to the lack of notice regarding who is responsible for obtaining evidence in this appeal, the Board notes that all evidence relevant to the claims on appeal have been obtained and considered by the RO and Board, including the Virtual VA paperless claims file.  The Board also notes that the Veteran has not identified any outstanding evidence that is needed to adequately evaluate this claim.  Therefore, this notice error did not affect the fairness of the adjudication, as all relevant evidence is associated with the paper and paperless claims file.  

With respect to the lack of notice regarding how effective dates are assigned, the Board notes that, in support of his earlier effective date claim, the Veteran has consistently asserted that the symptoms associated with his service-connected pes planus disability have been more severe than as represented by the disability ratings assigned throughout the pendency of this appeal and since service connection was established for his pes planus disability.  See April 2009 Notice of Disagreement; January 2010 VA Form 9; August 2011 Central Office hearing transcript.  The statements made by the Veteran in support of his claim show that he was aware of the type of information and evidence needed to establish an earlier effective date for the grant of a compensable disability rating for his service-connected disability, i.e., evidence showing increased symptomatology earlier than the effective date currently assigned.  Therefore, given the Veteran's actual knowledge of the type of evidence needed to establish entitlement to an earlier effective date, the Board finds that any additional or proper notice to the Veteran would not have changed the outcome of this appeal because he was aware of the evidence and information needed in this case and did not submit it.  

As a result, the Board finds the Veteran was not prejudiced by the notice defects in this case.  

Relevant to the duty to assist, the Board again notes that all post-service treatment records identified by the Veteran and the record have been obtained and considered.  As noted above, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO reviewed all evidence in the paperless claims file as well.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal.  Therefore, the Board will proceed with review of the appellant's claim based upon all relevant evidence.  

In addition to the foregoing, the Veteran was provided with a VA examination in May 2008, and there is no indication or allegation that the examination was inadequate.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

II.  Analysis

Entitlement to service connection for bilateral pes planus was established in an October 2001 rating decision, wherein a noncompensable evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276, effective July 1, 2001.  The Veteran perfected an appeal as to the disability rating assigned; however, the Veteran's claim was denied by the Board in a September 2005 decision, which determined that a compensable disability rating was not warranted for the service-connected bilateral pes planus disability.  

In March 2008, the Veteran submitted a written statement which was accepted as an informal claim seeking an increased rating for bilateral pes planus disability.  The Veteran's claim was denied in a September 2008 rating decision which continued the noncompensable disability rating.  The Veteran appealed the RO's determination and, in September 2009, the RO issued a rating decision and supplemental statement of the case (SSOC) wherein it determined that (1) clear and unmistakable error was found in the September 2008 rating decision and (2) a 30 percent rating was warranted from March 7, 2008.  Thereafter, in January 2010, the Veteran submitted a substantive appeal, via VA Form 9, with respect to the increased rating issue, which also expressed disagreement as to the effective date assigned for the increased 30 percent rating.  

Thereafter, the RO issued an SSOC in February 2010 which addressed both the increased rating and effective date issues, although proper action would have been to issue an SSOC addressing the increased rating issue and a statement of the case (SOC) addressing the earlier effective date issue.  See 38 C.F.R. § 19.31.  As a result, the Veteran never submitted a substantive appeal as to the earlier effective date issue.  See 38 C.F.R. § 20.202.  Nevertheless, the RO certified both issues to the Board for adjudication and the Veteran provided testimony regarding both issues at the August 2011 Central Office hearing.  See December 2010 VA Form 8; August 2011 Central Office hearing transcript.  

Inasmuch as VA has taken actions to indicate to the Veteran that the earlier effective date issue is on appeal, the Board has jurisdiction to adjudicate the claim.  See Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).  In this context, the Board also notes that, in an attempt to establish an earlier effective date for the grant of the increased 30 percent rating, the Veteran submitted a motion for revision of a September 2005 Board decision which denied a compensable disability rating for service-connected bilateral pes planus.  See August 2011 Motion for Revision.  

Accordingly, the Board will proceed to evaluate the claims on appeal.  

Earlier Effective Date Claim

The Veteran is seeking an effective date earlier than March 7, 2008, for the award of a 30 percent disability rating for service-connected bilateral pes planus.  He has specifically asserted that the 30 percent disability rating should be awarded from July 2001, the date service connection was initially established for bilateral pes planus.  

In support of his claim, the Veteran has asserted that an earlier effective date is warranted for the award of the 30 percent rating because clear and unmistakable error (CUE) was committed in the September 2005 Board decision, which denied entitlement to an initial, compensable disability rating for bilateral pes planus.  He has specifically asserted that the September 2005 Board decision contained CUE because he never received notification of the Board decision and, thus, was not afforded an opportunity to appeal the decision to the Court of Appeals for Veterans Claims.  

The assignment of effective dates is governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011) and 38 C.F.R. § 3.400 (2011).  The statute and regulation provide, in pertinent part, that the effective date of a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2011).  An effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year before the date of claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(1) and (2) (2011); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997).  

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 refer to the date an application is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p), 3.155; Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Turning to the merits of the Veteran's claim, the Board notes that, in a separate decision, the Veteran's motion for revision or reversal of the September 27, 2005 Board decision on the basis of clear and unmistakable error has been dismissed without prejudice to re-filing, because the Veteran did not reasonably raise a valid CUE claim with respect to that decision.  See 38 C.F.R. § 20.1404(b) (allegations of failure to provide due process are not sufficient for clear and unmistakable error).  Thus, the September 2005 Board decision is final.  See 38 U.S.C.A. § 7104(b).  

The Board will first address the Veteran's argument that he was not notified of the Board's September 2005 decision.  In this context, the evidentiary record does not contain a copy of a notice letter sent to the Veteran advising him of the Board's September 2005 decision.  However, the Court has determined that there is a presumption of regularity under which it is presumed that government officials have properly discharged their official duties.  See Clarke v. Nicholson, 21 Vet. App. 130 (2007); Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992).  

The presumption of regularity is not absolute, however.  To rebut the presumption, the claimant bears the burden of producing clear evidence that VA did not follow its regular mailing practices or that its practices were not regular.  Absent production of such clear evidence, delivery is proven.  If clear evidence is presented, the burden then shifts to the Secretary to establish proper mailing of notice.  An assertion of nonreceipt, standing alone, does not rebut the presumption of regularity in VA's mailing process.  Instead, the clear evidence requirement mandates not only a declaration by the appellant of nonreceipt, but additional evidence to corroborate the appellant's declaration, such as an addressing error by VA that was consequential to delivery.  See Clarke, 21 Vet. App. at 133.  

The evidence shows that, at the time of the September 2005 Board decision, the Veteran's address of record was in Alexandria, Virginia.  The evidentiary record does not reflect when the Veteran informed VA that his address had changed from Alexandria Virginia, to Fort Washington, Maryland.  Nevertheless, the Veteran has asserted that a notice letter dated December 2005 was sent by VA to his Alexandria, Virginia, address and properly forwarded by the Post Office to his Fort Washington, Maryland, address.  Review of the record reveals that the December 2005 notice letter was addressed to the Veteran at his Alexandria, Virginia, address and informed him of additional compensation being awarded based upon his dependents, as well as the implementation of an increased rating for his service-connected low back disability, which the Board awarded in its September 2005 decision.  

The Veteran's statements and the December 2005 letter support a finding of a presumption of regularity, as the evidence shows that documents dated subsequent to the September 2005 Board decision were properly mailed by VA to the Veteran's Alexandria, Virginia, address and forwarded by the Post Office to his Fort Washington, Maryland, address.  

In this regard, the Board notes that, had the Veteran asserted that any document or information mailed by VA to his Alexandria, Virginia, address was never received by him, this argument could support an assertion that the Board decision was not properly mailed.  However, the Veteran has not made any such assertion in this case.  Instead, the Veteran has asserted that he received the notice and rating decision which implemented the Board's September 2005 decision, thereby placing the Veteran on notice that action had been taken on his claim.  In this context, the Board notes that the September 2005 Board decision at issue denied entitlement to an increased rating for bilateral pes planus and hypertension, denied entitlement to service connection for tendonitis, and granted service connection for the low back disability.  Had the Veteran not received notice of the Board's action, it is unlikely he would have allowed three years to lapse without inquiring as to the status of his claims.  

Instead, review of the record reveals the Veteran did not contact VA again until March 2008 when he submitted a statement stating that he disagreed with the decision rendered regarding his feet.  At that time, he did not indicate that he had previously filed claims for compensation that had not been adjudicated or of which he had not been notified.  Instead, the Veteran's March 2008 written statement, which was accepted as an informal claim for an increased rating for bilateral pes planus, and all statements thereafter, do not provide any indication that the Veteran had not received any prior notice regarding claims previously appealed to the Board.  

In sum, the Board finds the Veteran has not produced clear evidence that VA did not follow its regular mailing practices or that its practices were not regular in mailing the September 2005 Board decision.  Instead, the Veteran has only asserted that he did not receive notice of the September 2005 Board decision without evidence to corroborate his assertion.  See Clarke, supra.  In fact, the evidence submitted by the Veteran rebuts his statement as it shows that VA properly mailed him a December 2005 notice letter to his address of record and that the notice letter was forwarded by the Post Office to his new address.  

Accepting that the September 2005 Board decision is final, a review of the record reveals that, following this decision, the next communication received from the Veteran regarding his service-connected bilateral pes planus disability is the written statement submitted on March 7, 2008.  As noted above, this statement was accepted as an informal claim seeking an increased rating for the service-connected bilateral pes planus, as the September 2005 Board decision became final.  In this regard, following the September 2005 Board decision, the evidentiary record does not contain a formal or informal communication from the Veteran inuring as to his service-connected bilateral pes planus disability or requesting entitlement to an increased rating for his disability until March 2008.  

Therefore, the earliest possible effective date for the award of the increased 30 percent rating is the date of receipt of his informal claim or the date entitlement arose, whichever is later, or one year prior to the date of receipt of the claim.  See 38 C.F.R. § 3.400(b)(2)(i), (o)(1) and (2).  

Review of the record reveals that the 30 percent rating was awarded based upon evidence that the Veteran's service-connected bilateral pes planus disability was manifested by subjective complaints of swelling, a pronation deformity, and pain on use of his feet.  See May 2008 VA examination report; September 2009 rating decision.  

There is no lay or medical evidence of record dated one year prior to March 2008, the date the Veteran's increased rating claim was received by VA, which shows that the Veteran's service-connected bilateral pes planus disability was manifested by increased symptoms, which warranted a higher, 30 percent rating.  In fact, the increased symptomatology on which the increased rating was grated was not shown by the evidence of record until after the Veteran submitted the March 2008 informal claim.  Therefore, the Board finds that March 7, 2008 is the earliest possible date from which the award of an increased, 30 percent rating for service-connected bilateral pes planus may be granted.  

In summary, and based on the foregoing reasons and bases, the Board finds that the proper effective date for the award of a 30 percent rating for service-connected bilateral pes planus is March 7, 2008, and the benefit-of-the-doubt is not for application.  See Gilbert, supra.  

Increased Rating Claim

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  In determining the level of impairment, the disability must be considered in the context of the entire recorded history, including service medical records.  38 C.F.R. § 4.2.  An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Also, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although rating personnel are directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The Veteran is currently rated 30 percent disabled under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5276, which provides a 30 percent rating for a severe bilateral disability manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  The maximum 50 percent evaluation is warranted where a pronounced bilateral disability is manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  

The pertinent evidence of record consists of a March 2008 VA examination report, which reflects that the Veteran's service-connected pes planus disability is manifested by subjective complaints of pain, which results in the Veteran being unable to stand or walk without pain.  At that examination, the Veteran reported that he uses medication and orthotics to treat his pain, which provide minimal relief.  He also reported flare-ups of increased pain and swelling which occur after prolonged standing.  Objective examination revealed the Veteran has an apropulsive gait which reflects compensated abnormal pronation.  The Veteran was able to demonstrate dorsiflexion to five degrees and plantar flexion to 40 degrees.  There was no pain on motion.  The examiner noted that there was normal subtalar motion but that the Veteran's neutral position is in varus, which causes a compensatory pronation on weight bearing.  The tendo Achilles is nontender bilaterally; however, there is pain on palpation at the talar navicular joint, along the plantar fascia, and at the insertion of tibiales posterior.  The Veteran's motor strength is 5/5 throughout and his muscle tone and bulk are normal in the lower extremities.  

The VA examiner stated that it would be speculative to comment on range of motion, fatigability, incoordination, and pain during flare-ups beyond what has already been described, but he did not that the Veteran's pes planus would cause a decrease in shock absorption and, combined with his apropulsive gait, would yield an increase in weakness and fatigue.  

The March 2008 VA examination contains information with respect to the severity of the Veteran's service-connected bilateral pes planus disability, including the functional impairment caused thereby and the affect his disability has on his ability to work.  There is no indication or allegation that the VA examinations were inadequate to evaluate the Veteran's pes planus disability and, thus, the examination is considered the most competent, credible, and probative evidence of record with respect to the severity of the Veteran's pes planus disability.  

In evaluating this claim, the Board finds that the most competent, credible, and probative evidence of record preponderates against a finding that a disability rating higher than 30 percent is warranted for service-connected bilateral pes planus.  While the evidence shows that the Veteran has compensatory, abnormal pronation, pain and tenderness in his feet, and that his orthotics only provide minimal relief, the Board finds that the Veteran's symptoms more nearly approximate the level of disability contemplated by the 30 percent rating currently assigned.  

In making this determination, the Board notes the evidence shows that the Veteran suffers from compensatory pronation, which is one of the criteria listed under both the 30 and 50 percent rating; however, the Veteran does not manifest the other symptoms listed under the 50 percent rating to the degree of severity needed for the higher rating.  Indeed, while there is lay and objective evidence of pain in the Veteran's feet, the Board notes that the Veteran does not use a cane or crutches in order to walk and that his orthotics provide relief of the pain, albeit only minimal.  Therefore, the Board finds the evidence does not reflect that the Veteran's pain and tenderness is extreme, as contemplated by the 50 percent rating.  

Likewise, while there is evidence that the Veteran's feet are in a neutral varus position, the evidence does not reflect that the inward displacement caused by the varus position is marked.  Nor is there lay or medical evidence that the Veteran experiences any spasms in either tendo Achilles tendon on manipulation.  Finally, as noted above, the evidence shows that the Veteran's orthotics provide relief of his foot pain, albeit only minimal relief.  As such, the Board finds the preponderance of the evidence does not contain symptoms or findings that more nearly approximate the level of disability contemplated by the 50 percent rating assigned for pronounced, bilateral pes planus under DC 5276.  

The Board has considered the Veteran's bilateral foot disability under all other potentially appropriate diagnostic codes.  However, the Veteran's bilateral pes planus disability is not manifested by malunion or nonunion of the tarsal or metatarsal bones.  Therefore, 38 C.F.R. § 4.71a, DC 5283 is not for application.  The Board has also considered the Veteran's disability under DCs 5277 and 5279 to 5282 for bilateral weak foot, anterior metatarsalgia, unilateral hallux valgus or rigidus, and hammer toes.  However, the highest rating available under those DCs is 10 percent; therefore, they do not assist the Veteran in obtaining a higher evaluation.  Thus, DCs 5277 and 5279 to 5282 are not for application.  

The Board has considered the Veteran's bilateral pes planus disability under the criteria of 38 C.F.R. §§ 4.40, 4.45, and DeLuca, supra.  In this regard, while the Veteran has reported having flare-ups of increased pain and swelling, DC 5276 is not based on limitation of motion and contemplates any functional limitation resulting from the foot disability.  As a result, a higher evaluation is not warranted under the criteria of 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.

The Board has considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the manifestations of the Veteran's service-connected bilateral pes planus, as summarized above, are fully contemplated by the schedular rating criteria.  In particular, the Veteran's symptoms of pain, swelling, pronation, and varus deformity are contemplated by the rating criteria.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that there have been no hospitalizations for the Veteran's service-connected pes planus disability during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In this case, the evidence shows that the Veteran maintains employment as a computer technician and the May 2008 VA examiner opined that the Veteran's bilateral foot disability does not interfere with his current job, although it prevents him from performing any duties that require prolonged standing or walking.  Therefore, while the Veteran's pes planus disability has some effect on his employability, any such affect is contemplated by the disability rating currently assigned to his disability.  As such, the evidence does not show that the Veteran is unemployable due to service-connected disability, and further discussion of a TDIU is not necessary.  

In summary, and for the reasons and bases set forth above, the Board finds that the preponderance of the evidence is against the grant of a disability rating higher than 30 percent for service-connected bilateral pes planus.  The lay and medical evidence of record has been consistent throughout the pendency of this appeal with respect to the severity of the Veteran's service-connected bilateral pes planus disability and, thus, a staged rating is not warranted.  In making this determination, all reasonable doubt has been resolved in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER


Entitlement to an effective date earlier than March 7, 2008, is not warranted for the award of a 30 percent disability rating for service-connected bilateral pes planus.  

Entitlement to a disability rating higher than 30 percent for service-connected bilateral pes planus is denied.  



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


